Citation Nr: 1717739	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO. 04-33 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from July 1968 to January 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court). The appeal originated from a July 2005 rating decision of the RO in Montgomery, Alabama.

In December 2006, the Veteran presented testimony at a hearing before a hearing officer at the RO. A transcript of the hearing is associated with the claims file.

In a decision dated April 2008, the Board denied this issue. The Veteran appealed the Board's decision to the Veterans Court. In an Order dated May 2009, pursuant to a Joint Motion for Remand, the Veterans Court adopted the agreement of the parties to vacated the Board's April 2008 decision and remand this issue, as intertwined with a rating issue then on appeal, to the Board for additional development consistent with the Joint Motion. In June 2009, the Board remanded this issue to the RO for evidentiary development in compliance with the Joint Motion. 

The Board again denied this issue in February 2010. The Veteran appealed that decision to the Veterans Court. In an October 2010 Order, pursuant to a Joint Motion for Remand, the Veterans Court adopted the agreement of the parties to vacate the Board's February 2010 decision and remand this issue to the Board for additional development. Subsequently, the Board remanded this issue to the RO in April 2011 and May 2014 for additional development to comply with the Joint Motion. The appeal has since been returned to the Board for further appellate action.


FINDINGS OF FACT

1. Since May 2, 2006, the schedular criteria for TDIU have been met and the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation. 

2. Prior to May 2, 2006, the schedular criteria for TDIU were not met; nor were the criteria for referral for extraschedular consideration met. 


CONCLUSIONS OF LAW

1. Since May 2, 2006, the criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).

2. Prior to May 2, 2006, the criteria for TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340(a)(1), 4.15.

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider. Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU. However, marginal employment is not considered substantially gainful employment. Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person. Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

In this case, service connection is in effect for posttraumatic stress disorder (PTSD), which is assigned a rating of 50 percent prior to May 31, 2006, and a rating of 70 percent since May 31, 2006. Service connection is in effect for diabetes mellitus, which is assigned a rating of 10 percent prior to June 20, 2005, and a rating of 20 percent since June 20, 2005. Service connection is also in effect for several disabilities assigned a rating of 10 percent. These include diabetic neuropathy of each upper extremity and each lower extremity, and tinnitus. The combined disability rating is 60 percent prior to May 2, 2006, 80 percent from May 2, 2006, to May 31, 2006, and 90 percent since May 31, 2006. Accordingly, the Board finds that the schedular criteria for TDIU are met since May 2, 2006. However, based on the 50 percent rating for PTSD and the 10 percent rating for diabetes, with a combined 60 percent rating, the Board finds that the schedular criteria are not met prior to that date. 

The Board remanded this issue in April 2011, in an attempt to comply with the October 2010 Joint Motion for Remand, which stipulated that the separate medical opinions addressing the occupational impact of distinct disabilities do not take into account the effects of all of all service-connected disabilities on unemployability. The Board again remanded this issue in May 2014 after determining that the separate opinions obtained in response to the April 2011 remand still did not comply with instructions in the Joint Motion, as the separate opinions did not address all service-connected disabilities. As a result, the RO obtained an opinion in February 2016. However, the RO's instructions to the examiner were flawed. They informed the February 2016 examiner that the Veteran's service-connected medical conditions include diabetes mellitus and diabetic neuropathy only. Consistent with this instruction, the examiner provided the opinion that no functional impairments have been identified for these conditions alone or in combination with each other. 

The Board finds that the RO's instructions were in clear error. The Veteran's service-connected disabilities have also included PTSD, rated at 70 percent from May 31, 2006, and 50 percent prior to that. Service connection is also in effect for tinnitus, rated at 10 percent since June 19, 2006. 

While the Board could certainly remand this issue, yet again, in an attempt to obtain a properly informed medical opinion, the Board finds that this is not necessary to ensure compliance with the instructions of the Veterans Court. The Board finds that the significant effects of the combined service-connected disabilities, which are rated at 80 percent from May 2, 2006, and 90 percent from May 31, 2006, when considered in light of the Veteran's High School education, and when considered in light of the Veteran's very limited work experience, consisting of a 30-year career as a stage-hand, would reasonably be expected to render him unable to secure or follow a substantially gainful occupation. Therefore, the Board concludes that TDIU is warranted since May 2, 2006. As the benefit sought for this period is being granted, there is no prejudice with respect to any deficiencies in the opinion obtained pursuant to the Joint Motion. 

In light of the 50 percent rating assigned for PTSD and the 10 percent rating assigned for diabetes mellitus, the combined rating of 60 percent for multiple service-connected disabilities of distinct etiology does not meet the schedular criteria for assignment of TDIU prior to May 2, 2006. The impact of deficiencies in the February 2016 medical opinion on the period prior to May 2, 2006, are addressed below with respect to the duty to assist. In sum, the Board has found any such errors to be non-prejudicial with respect to this period. 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment. In a pertinent precedent decision, the VA General Counsel opined that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91.

A July 2003 VA Diabetes Examination reveals the Veteran had just been diagnosed with diabetes when he applied for life insurance about a year prior and was found to have an elevated blood sugar. At that time, he saw a doctor who started him on a diet but on no medications. He had lost about 30 pounds and he had been physically active. The examiner assessed no restriction of his activity and no complications of diabetes. He was treating his diabetes with diet only. 

A July 2003 VA Mental Disorders Examination reveals report of nightmares about his service experiences. He would wake up at night sweating profusely; his heart rate would be elevated and he would feel scared. He reported getting nervous when talking about his experiences in Vietnam. He did not like to talk about his experiences; he would avoid watching movies; he reported feeling anxious and nervous, and that nights bothered him. He reported feeling angry and irritable when he is fearful. He had flashbacks of his experiences in Vietnam. He denied hearing voices and seeing things. He denied suicidal or homicidal ideation. The current Iraq War was affected him a lot. He had not been treated by a psychiatrist. He had not been on any psychiatric medication. On examination, his mood was good; his affect was constricted. Speech was regular rate; memory was fair. Psychomotor function was within normal limits. There was no loosening of association; no flight of ideas; no tangentiality; no circumstantiality; no thought blocking; no auditory hallucinations; no visual hallucinations; no suicidal ideation; and judgement and insight were fair. The assessment was moderate PTSD. The GAF score was 58. 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32), superseded in 2013 by DSM-5.

The Veteran retired from this occupation following a job-related injury where he struck his head in a fall causing physical and cognitive injuries. The grant of benefits by the Social Security Administration (SSA) reflects the cognitive and physical impact of this accident as a significant factor in its grant of benefits. The decision states "I found you disabled as of February 25, 2003, due to a history of a 'severe' chronic tear of the infraspinatus junction of the left shoulder (without rotator cuff tear); 'severe' cognitive disorder (NOS); and 'severe' PTSD. These impairments cause you to be unable to perform any work existing in significant numbers in the national economy (VBMS record 09/28/2005). 

A February 25, 2003, Hospital Admission Note reveals the Veteran was working onstage and fell approximately 5-1/2 feet to the floor. He experienced loss of consciousness for approximately 5-10 minutes and was combative en route to the hospital. A February 27, 2003, consultation by M. Adams, MD, reveals that the Veteran suffered multiple traumas falling from a stage. There was initial concern of a neck injury. He had a fractured radius and closed head trauma (VBMS record 07/12/2006). 

A February 6, 2004, Psychology Assessment from T. Boll, Ph. D., reveals that the Veteran was referred following a traumatic brain injury resulting from a fall in February of 2003. There was reported loss of consciousness of 5 to 10 minutes. Medical records indicate that he had a left parietal contusion and was hospitalized for approximately one week. He had event amnesia. He had vague recollections of the day and about one week of post-traumatic amnesia. During that accident he also fractured his left arm and tore his rotator cuff. Those injuries had prevented him from returning to work. He had a rotator cuff injury which may require additional surgery that has kept him off of work. He had concerns however that memory difficulties and maintaining two- and three-step commands would also impede his ability to carry out his work as a stage hand. The Veteran reported that he was taking no prescriptions for his diabetes and was on a diet for that. He reported no psychiatric history. Memory examination demonstrated some real difficulties. He particularly experienced difficulties in verbal memory, having trouble initially acquiring information even when it was presented in a structured fashion and forgetting rather rapidly even that little amount of information which he did acquire. He was also quite limited in acquiring verbal information when he had to develop a learning strategy in order to do so. Testing revealed some evidence for reduced mood or possible dysthymia. The examiner stated that the fact that his injury was now almost a year prior suggests that he is probably not likely to obtain great deals of additional information (VBMS record 07/12/2006 at 131). 

A September 28, 2004, Comprehensive Psychological Evaluation by S. Popkins, Ph. D., reveals the Veteran had virtually no history of obtaining treatment for any mental health problems at that time. He voiced concern that he was having memory loss since his accident. The Veteran denied any difficulty with independent execution of basic, self-care, and activities of daily life. The Veteran reported an injury to his left arm and shoulder, and that he was left-handed. On a typical day, he was found mostly at home trying to keep the house picked up while his wife was working. His daughter was home with the baby. He played with and provided some for his grandson. He would leave home a to walk in the neighborhood, to talk with neighbors, to attend medical visits, and to go to the store. He was in regular touch with friends and family on the phone. Friends from his former job would come to visit with him and vice-versa; they would gossip about work. The Veteran would watch a lot of TV for diversion; he liked to read magazines. He would attend church weekly. The examiner found that the Veteran had a slowly resolving pain disorder. He had a history of untreated PTSD and had contained his psychiatric distress through years of daily life and regular work history. He also had a cognitive disorder that may or may not be related to his closed head injury. The severity of neuropsychology was high-moderate. His interpersonal skills were good. The Veteran's extent of psychopathology raised concerns about his ability to maintain meaningful employment. Cognitive capacity to understand and execute instructions of supervisors was deemed fair-to-good. His ability to tolerate stresses of employment was fair-to-poor. His ability to respond appropriately to supervision and maintain good relations with coworkers and prospective customers was good (VBMS record 07/12/2006 at 89). 

An October 1, 2004, Psychiatric Review conducted by a Disability Determination Service physician reveals diagnoses of organic mental disorders, anxiety-related disorders, and cognitive disorders. The examiner noted that psychiatric evaluation did not indicate obvious PTSD/Anxiety. Functional limitations were assessed as moderate with respect to activities of daily life, social functioning, and concentration/persistence of pace. The criteria of "Medically documented history of a chronic organic mental (12.02), schizophrenic, etc. (12.03), or affective (12.04) disorder of at least 2 years' duration that has caused more than a minimal limitation of ability to do any basic work activity, with symptoms or signs currently attenuated by medication or psychosocial support, were not met (VBMS record 07/12/2006).

An October 1, 2004, Mental Residual Functional Capacity Assessment conducted by a Disability Determination Service physician reveals no significant limitations in (1) ability to remember locations and work-like procedures, (2) ability to understand and remember very short and simple instructions, (3) ability to carry out very short and simple instructions, (4) ability to perform activities within a schedule maintain regular attendance and be punctual within customary tolerances, (5) ability to make simple work related decisions, (6) ability to ask simple questions or request assistance, (7) ability to accept instructions and respond appropriately to criticism from supervisors, (8) ability to get along with coworkers or peers without distracting them or exhibiting behavioral extremes, (9) ability to maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness, (10) ability to be aware of normal hazards and take appropriate precautions, (11) ability to travel in unfamiliar places or use public transportation, and (12) ability to set realistic goals or make plans independently of others. The Veteran was moderately impaired in (1) ability to understand and remember detailed instructions, (2) ability to carry out detailed instructions, (3) ability to maintain attention and concentration for extended periods, (4) ability to sustain an ordinary routine without special supervision, (5) ability to work in coordination with or proximity to others without being distracted by them, (6) ability to complete a normal workday and workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods, (7) ability to interact appropriately with the general public, and (8) ability to respond appropriately to changes in the work setting. There were no impairments assessed as higher than moderate (VBMS record 07/12/2006). 

The Veteran filed a claim for TDIU in December 2004. See VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability). He reported last working full time as a stage hand in 2003. 

In July 2005, the Veteran stated his problems at work stemmed from the fact that he could not deal with crowds, anger, and people in general. The Veteran could not sleep at night due to constant thoughts of war. The Veteran reported emotional instability, crying spells, and panic attacks. The Veteran reported experiencing intrusive memories of traumatic Vietnam events every night (VBMS record 07/21/2005). 

A July 15, 2005, VA Mental Health Note reveals the Veteran's account that he had been irritable for the past several years. He elaborated saying that he was short and snappy, but only occasionally would yell, and was not violent. He reported that every night upon getting in bed for sleep, he had intrusive memories of traumatic events in Vietnam. The memories were very vivid but they did not keep him up and he was able to fall asleep within 15 minutes; then he would sleep well. He had numb feelings in regard to these memories. He did not have nightmares or night sweats. He would get tremulous and sweaty when he talked about Vietnam. He denied being easy to startle or being emotionally detached. He had no sense of shortened future. He stated that he was able to enjoy activities which are pleasurable. He denied problems with concentration, appetite, hallucinations, delusions, or manic symptoms. He denied feeling depressed or excessively anxious. He had never been suicidal or homicidal. On examination, he was assessed as neat, pleasant and appropriate. Mood was euthymic and affect was congruent. There was no suicidal or homicidal ideation. Speech was normal and regular in rate and rhythm. No abnormalities in thought content perception or process were noted. He was alert and fully oriented. Insight and judgement seemed to be intact. The impression was adjustment disorder NOS with irritability and subthreshold symptoms of PTSD. The GAF score was 68 (VBMS record 08/22/2005). 

In the July 2005 Notice of Disagreement, the Veteran requested TDIU due to his problems associated with PTSD. He stated "this has nothing to do with my work related injury." He reported that his problems with work stem from the fact that he cannot function well in a work place environment due to his problems with crowds, anger, and having to deal with people in general. He reported he does not sleep well at night due to constant thoughts of the war in Vietnam and due to the constant reminders of the war from the current war on terror. He reported his emotional stability was not well due to crying spells and the inability to handle the panic attacks. He requested that his case be submitted to the Director of Compensation and Pension for extra-schedular consideration. 

A September 6, 2005, Psychological Evaluation by A. Blotcky, Ph. D, noted the Veteran suffered an on-the-job head injury in 2002. Since that injury, his symptoms had included impaired short-term memory, headaches, depression, irritability, and agitation. On September 28, 2004, the Veteran was diagnosed with PTSD and stated he had struggled with PTSD since returning from Vietnam in 1969. The Veteran's PTSD went untreated until 2004. The Veteran attributed his depression to his PTSD. The examination revealed the veteran looked tired and worn, his verbalizations were morbid in content, and his energy was low. The diagnosis was cognitive disorder due to his closed head injury. The examiner found that, in addition, he has developed major depressive disorder. The examiner also diagnosed PTSD dating back to Vietnam. The examiner recommended the Veteran be under the care of a psychiatrist and psychologist (VBMS record 07/12/2006 at 55). 

An April 6, 2006, Mental Health Note reveals complaint of intrusive thoughts and nightmares. His major concern was insomnia. Depression was transient, which he was handling well. The examiner assigned a GAF score of 55 (VBMS record 04/06/2006). 

In April 2006, the Veterans wife wrote a letter informing VA that the Veteran's temperament was very short and argumentative. He was defensive, depressed, and lacked motivation. He had a short memory and was very forgetful. These conditions had gotten worse over the past few years and were not showing any signs of improvement. She said the Veteran had nightmares about Vietnam and had difficulty sleeping. He had low self-esteem and no confidence. She said that sometimes he would not even make the smallest of decisions on his own. She also said that he is no longer able to work as a stage hand. 

A May 31, 2006, Social Work Note reveals diagnosis of chronic PTSD with social and occupational impairment and recurrent major depressive disorder. He was assigned a GAF score of 50 (VBMS record 07/10/2006). The Veteran's disability rating was subsequently raised from 50 percent to 70 percent corresponding to this date. 

On a VA Form 9 received in June 2006, the Veteran reported his PTSD had in the recent past gotten much worse. He asserted that the problems he suffered from the fall were not the sole reason he was not working. The problem was also because of the conditions associated with PTSD. The 50 percent rating assigned was based on lack of productivity, impairment of short-term memory, mood swings, avoidance of social relationships, and difficulty in maintaining effective work and social relationships. He asserted that, some of the problem he suffered from the head injury, like the memory problems, could be caused by the blow to the head, but "I suffered from PTSD well before that condition and maybe the head injury only expedited some of these conditions that I already suffered from." He reported having nightmares and flashbacks and intrusive thoughts long before the head injury. He asserted his PTSD had gotten worse because of the constant exposure to the war surrounding him on the television and in news print. He asserted it was reasonable to assume that his PTSD had simply gotten worse due to these conditions and he was unable to work effectively due to the PTSD. He also attributed mood swings, depression, and panic attacks to the PTSD and the constant exposure to the war on terrorism. He stated it had been almost 2 years since his increase in compensation for PTSD and that his condition had gotten worse. He requested a new examination. 

After a review of all of the evidence, the Board finds that, prior to May 2, 2006, the severity of the Veteran's service-connected disabilities did not negatively impact his employability to the degree warranting referral to the Director of the Compensation Service for TDIU extraschedular consideration under 38 C.F.R. § 4.16(b). 

Prior to May 2, 2006, there were only 2 service-connected disabilities - PTSD and diabetes mellitus. The medical evidence regarding the impact of diabetes mellitus on the Veteran's employment is quite consistent. As assessed by the February 2016 VA examiner, there was no functional impairment from diabetes mellitus. This finding was based on a detailed discussion of the clinical history. According to that report, treatment records document that diabetes mellitus was diagnosed in 2002. The Veteran was diagnosed as a diet-controlled diabetic as late as November 2005. He did not require oral medication (metformin) until May 2, 2006. There were no recurrent diabetic-related hospitalizations. The examiner specifically found that no functional impairments are identified related to diabetes mellitus prior to or after 2006. 

The July 2003 VA Diabetes Examination shows that there was no occupational impact of diabetes mellitus on the Veteran's employability prior to May 2, 2006. Therefore, a determination of TDIU entitlement prior to May 2, 2006, would of necessity be based primarily on the effect of the Veteran's PTSD, the only other service-connected disability at that time. 

During this period, the Veteran's PTSD was rated at 50 percent. Such a rating contemplates occupational and social impairment with reduced reliability and productivity. Thus, the rating itself does not imply or suggest total occupational impairment or that the Veteran was unable to secure or follow a substantially gainful occupation. See 38 C.F.R. § 4.16(a), (b). 

While the Veteran's PTSD played a clear role in the decision of SSA to grant disability benefits, there is also no question that the work-related injuries and resulting cognitive and physical impairments were significant factors in SSA's determination. Unlike SSA, which considers all disabling conditions, TDIU determinations are based solely on service-connected disabilities. Therefore, while the decision of SSA is relevant evidence, it is not determinative. 

The Veteran does not dispute that his work-related accident caused substantial occupational impairment. His argument is that his PTSD also played a significant role in his unemployability. To be accurate, the Veteran has not distinguished in his arguments between the periods prior to and after May 2, 2006. His arguments have been made in the context of a complete denial of benefits, which are granted in part herein. Indeed, in correspondence received in April 2010, he agreed that his PTSD worsened during the period of his claim and asserted that his ability to work with PTSD prior to that worsening should not be determinative of his ability to work now (2010). 

The Veteran's PTSD symptomatology during this period consisted of nightmares and sleep impairment, irritability, anger, anxiety and panic attacks, as well as transient depression. The Veteran's memory loss and impairment of concentration have been medically attributed to his head injury. The September 2005 Psychology Evaluation also appears to relate his independent diagnosis of major depressive disorder to the head injury. However, the symptomatology major depressive disorder is not adequately distinguished from PTSD to attribute any particular aspect of the symptom of depression to the nonservice-connected disorder. Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

The Board acknowledges a conflict in the evidence regarding the severity of PTSD symptoms. This conflict centers on the date of filing of the Veteran's TDIU claim. Prior to that date, the symptoms he described were generally related to sleep impairment, with nightmares and nighttime anxiety. Moreover, his descriptions of interactions with people at his job reflected markedly better functioning. The description in September 2004 that he would routinely visit with former coworkers, and the assessment of good interpersonal skills are in stark contrast with his descriptions, and those of his wife, provided a few months later in the context of his TDIU claim. 

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran. See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In weighing the conflicting descriptions, the point in time in which the description was made is important. Because the September 2004 account was presented in the context of routine medical evaluation, it seems likely that he would report events carefully and accurately. The "medical diagnosis or treatment" exception to the hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons. Rucker v. Brown, 10 Vet. App. 67 (1997). 

While some of the post-claim accounts were also provided to treatment providers, in contrast to the Veteran's accounts in July 2003 and September 2004, when the Veteran presented written accounts to VA adjudicators, and descriptions to treatment providers, he was seeking TDIU. The Board is of course cognizant of possible self-interest which any veteran has in promoting a claim for monetary benefits. While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case. See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

There is no question that the Veteran is competent to relate his symptoms, as is his wife. Thus, his competency is not at issue. Rather, it is the accuracy of the descriptions provided in the context of the claim which is problematic. With respect to the Veteran's descriptions of the level of impairment attributable to PTSD versus other mental disorders, the accounts given prior to the filing of the TDIU claim are more reliable than those provided after. Thus, to the extent of conflict, the Board finds the pre-claim accounts to be more persuasive. 

With that determination in mind, the Board emphasizes the transient nature of the Veteran's depression during this period, as demonstrated by the specific finding on evaluation in April 2006: "He c/o transient depression which he handles well." The Board also emphasizes the GAF scores of 58 in July 2003, 68 in July 2005, and 55 in April 2006. These scores are reflective of symptomatology which varies in intensity, but within a generally moderate range. In fact, the GAF score of 68 is reflective of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. Such descriptions are certainly not suggestive of inability to secure or follow a substantially gainful occupation. 

The scores of 55 and 58 are reflective of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers). Again, such descriptions are not suggestive of the inability to secure or follow a substantially gainful occupation. 

The Board acknowledges the statement in the SSA decision that the Veteran's PTSD was "severe." It is unclear from the discussion in that decision on what this assessment was based. It is difficult to reconcile this with any particular assessment cited in the report. His residual functional assessment for mental disorders have no factors assessed as higher than moderate. 

While the terms "mild" and "moderate" are used in the GAF scores to describe levels of overall impairment, the term "severe" is only used with respect to specific symptoms. Moreover, it has no correlation to the rating schedule for mental disorders. Accordingly, the Board places greater weight on the medical evaluations pertinent to the period on appeal than to findings of SSA adjudicators. 

In sum, while the Veteran's situation is complicated by a nonservice-connected injury which is productive of some degree of overlapping symptomatology, even with attribution of overlapping symptomatology to the service-connected disability, the evidence demonstrates that the Veteran's PTSD was not productive of the inability to secure or follow a substantially gainful occupation at any time during the period prior to May 2, 2006. Rather, his PTSD symptoms were consistent with the 50 percent rating assigned, and with the GAF scores reflecting mild to moderate symptoms. Accordingly, referral for extraschedular consideration of a TDIU is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in January 2005, June 2010, and December 2015. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, SSA records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained. 

The record contains medical examinations and medical opinions addressing the period on appeal. The Veteran has made no specific allegations as to the inadequacy of any opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

With respect to the concern of the Veterans Court regarding the medical opinions relied upon by the Board in the February 2010 Board decision, those concerns centered on the fact that there were multiple service-connected disabilities but there was no single opinion addressing all service-connected disabilities. The parties stipulated that:

These examinations however do not take into account the effects of all of Appellant s service-connected disabilities on his unemployability. To be clear, the inability to follow a substantially gainful occupation in order to warrant TDIU is based upon all of Appellant s service-connected disabilities. See 38 C F R § 4 16. The Board s analysis and the examinations relied upon by the Board do not appear to account for all of Appellant s service-connected disabilities taken together in rendering an opinion as to employability.

The Board notes the stipulation of the parties relates to the Board's analysis of the opinions and does not directly instruct the Board to obtain another opinion. Moreover, the parties did not find fault in the evidence as it pertained to the Veteran's PTSD. The concern was the impact on all service-connected disabilities. Prior to May 2, 2006, there were only 2 service-connected disabilities-PTSD and diabetes mellitus. As discussed above, the Board has determined that there was no functional impairment from diabetes mellitus during this period. Therefore, a determination of TDIU entitlement prior to May 2, 2006, can fairly be based on the effect of the Veteran's PTSD alone. Accordingly, the Board concludes that no additional development is necessary to comply with the Joint Motion. The deficiency in the instructions provided to the February 2016 examiner is not prejudicial as the record contains adequate evidence regarding the effect of PTSD on employment during the period prior to May 2, 2006. 

As noted above, this appeal involves a remand by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In this case, while it cannot be argued that the RO's performance constitutes substantial compliance, in that it provided improper instructions to the examiner and then did not seek clarification from the examiner, the Board has granted the benefits sought for a large portion of the period on appeal and has explained in detail above why the impact of the RO's error is not prejudicial to the remaining period. In light of these facts, the Board finds no reasonable possibility that additional remands in this case would be of benefits. See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When conducting a hearing, a VA hearing officer must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016). The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record. 

Here, during the RO hearing, the Veteran was informed as to the basis for the RO's denial of his claim, and he was informed of the information and evidence necessary to substantiate the claim. Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

For the period on appeal from May 2, 2006, a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted. 

For the period on appeal prior to May 2, 2006, a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extracchedular basis, is denied. 




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


